Citation Nr: 1223466	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-43 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

REPRESENTATION 

Appellant represented by: Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1965 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying, among other issues, the claim currently on appeal.  

The Veteran confirmed in March 2012 that he was revoking the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) as his representative and that he would proceed on his own with this appeal.  Nonetheless, the Board notes that the Veteran has been assisted by the PRPAVA throughout the development of his claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a diagnosed psychiatric disorder.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in December 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service medical records.  However, these records were determined to be unavailable.  VA was able to obtain the Veteran's DD-214, in-service personnel records, and National Guard records, however.  Also, the Veteran received VA medical examinations in December 2009 and June 2011, and VA has obtained these records.  Significantly, the Veteran has denied ever receiving medical or psychiatric treatment.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Finally, the fact that a Veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that Veteran was stationed at the base).  In other words, a Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Facts and Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, he contends that he is entitled to service connection for PTSD as a result of the death of a friend while serving in Vietnam.  However, as outlined below, while the Veteran's reported stressor is not in dispute, the preponderance of the evidence of record demonstrates that he does not suffer from any psychiatric disorder, to include PTSD.  As such, service connection is not warranted.  

At the outset, the Board concedes that the Veteran served in Vietnam, as his DD-214 reflects that he was awarded both the Vietnam National Service Medal and the Vietnam National Campaign Medal.  Personnel records also specifically note service in the Republic of Vietnam.  The remaining service treatment records have not been obtained.  In March 2010, VA issued a formal finding of the unavailability of the Veteran's records.  Records were requested from the National Personnel Records Center (NPRC), but only personnel records and National Guard records prepared after the Veteran's active duty could be obtained.  

Post-service records reflect that the Veteran did not exhibit any psychiatric symptomatology for decades following his separation from active duty.  The Veteran was afforded a National Guard examination in April 1973 in which a psychiatric evaluation was deemed to be normal.  The Veteran also described his health as good and denied any symptomatology such as trouble sleeping, depressed worry, loss of memory or nervous trouble of any sort in his report of medical history associated with this examination.  Psychiatric evaluations performed as part of National Guard examinations in April 1977, January 1981, and April 1990 were all deemed to be normal as well.  The Veteran also denied having, or ever having had, symptoms of impaired sleep, depressed worry, loss of memory or nervous trouble of any sort in his reports of medical history associated with these examinations.  Finally, the Veteran was deemed to be competent during a November 1996 VA examination and there was no mention of psychiatric symptomatology at this time.  Therefore, post-service medical records fail to reflect psychiatric symptomatology for at least three decades following separation from active duty.  

The first evidence of reported psychiatric symptomatology is the Veteran's claim of December 2008.  At this time, the Veteran claimed service connection for PTSD due to his service in Vietnam.  The Veteran also submitted a VA medical record dated December 2008 in which it was noted that the Veteran suffered from chronic and severe PTSD directly related to his service in Vietnam where a friend of his was shot nearby.  The Veteran reported recurrent nightmares and flashbacks to war experiences.  

The record also contains statements from the Veteran and his wife describing his symptomatology.  The Veteran reported in February 2009 that he was informed to go to the hospital because a friend of his was wounded.  The Board notes that this differs from the December 2008 medical record in which the Veteran was reportedly near his friend when he was shot.  Nonetheless, the Veteran reported that when he arrived at the hospital his friend was dead.  The Veteran reported having a hysterical attack and nervous problems since that time.  The record also contains a statement dated January 2009 and authored by the Veteran's wife (yet signed by the Veteran) that described problems affecting the whole family since the Veteran's Vietnam service and the death of his friend.  

Despite the above statements of chronic symptomatology, the Veteran and his wife attended a VA examination in December 2009.  While this was less than a year following the statements from the Veteran and his wife regarding psychiatric symptomatology, both the Veteran and his wife denied any current mental symptoms during the examination.  They did report symptoms in the past year, but denied any history of treatment for a mental disorder.  The examiner noted that they were oriented regarding their right to request another psychiatric evaluation if deemed necessary in the future.  

The Veteran attended another VA examination in June 2011.  The Veteran reported problems with impaired sleep and irritability following a 2005 cerebrovascular accident.  It was noted that the Veteran had never had any prior psychiatric complaint, treatment or complete evaluation.  The examiner indicated that the Veteran did have combat experience during Vietnam and that he experienced feelings of intense fear and hopelessness.  However, the Veteran's reported stressor was the death of a friend and it was not related to a fear of hostile military or terrorist activity.  The Veteran also denied any persistent re-experiencing of symptoms at the present time or any disturbance that caused significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran was deemed to be mentally competent, oriented and in full contact with reality.  The examiner concluded that while the Veteran met the DSM-IV stressor criteria, he did not meet any of the DSM-IV symptoms criteria for a diagnosis of PTSD.  The Veteran was suffering from severe physical problems since his cerebrovascular accident, as well as symptoms of insomnia, mild irritability and frustration due to this same event.  The examiner concluded that the Veteran suffered from no Axis I condition.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder, to include PTSD.  The Veteran's National Guard records reflect no psychiatric symptomatology for approximately 24 years after separation from active duty.  Also, while the Veteran did experience combat in Vietnam and has reported a confirmed stressor of a friend being killed, he does not presently suffer from a psychiatric disability.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of PTSD or any psychiatric disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board notes that 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  However, the liberalized regulations still require a diagnosis of PTSD.  

In addition to the lack of a medical diagnosis, the Veteran and his wife denied any present symptomatology upon examination in December 2009.  The Veteran also indicated during his June 2011 examination that his symptoms of impaired sleep and irritability did not manifest until after a nonservice-connected cerebrovascular accident of 2005.  The VA examiner concluded that the Veteran's current problems stemmed from the incident as well.  Therefore, the medical and lay evidence of record demonstrates that the Veteran does not presently suffer from PTSD or any other psychiatric disorder.  

The Board recognizes that a December 2008 medical record notes a diagnosis of severe PTSD due to Vietnam service.  However, the Board does not find this opinion to be reliable.  Initially, the author of this record indicated that the Veteran's friend was shot near the Veteran.  This does not conform with the remaining statements of record provided by the Veteran in which he reported being informed that his friend had been injured and then went to the hospital.  In addition, the author provided no rationale in support of the proffered opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Finally, the record made no mention of the Veteran's cerebrovascular accident of 2005, suggesting that the author was not entirely aware of all of the relevant facts.  As such, the Board finds this medical document to be of little probative value.  

As a final matter, the Board recognizes that the Veteran and his wife have provided statements of psychiatric symptomatology since military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran and his wife may be competent to provide such statements, the Board does not find them to be credible.  The Veteran routinely denied any psychiatric symptomatology such as nervous trouble during multiple examinations while serving in the National Guard.  Also, less than a year after providing VA with their statements, the Veteran and his wife denied any present symptomatology during the December 2009 VA examination.  Finally, the Veteran himself reported that his problems with impaired sleep and irritability did not begin until after a cerebrovascular accident of 2005.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran has not suffered from psychiatric symptomatology since his service in the Republic of Vietnam.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be denied.



ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


